NUMBER 13-09-00242-CR

                                      COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


JOSE COLIN,                                                                                       Appellant,

                                                         v.

THE STATE OF TEXAS,                                                                                 Appellee.


                        On appeal from the 214th District Court of
                                Nueces County, Texas.


                                  MEMORANDUM OPINION

         Before Chief Justice Valdez and Justices Yañez and Garza
                 Memorandum Opinion by Justice Yañez

        A jury found appellant, Jose Colin, guilty of one count of sexual assault1 and one

count of prohibited sexual conduct.2                    The trial court sentenced appellant to life

imprisonment on the sexual assault offense and forty years’ imprisonment on the



        1
            See T EX . P EN AL C OD E A N N . § 22.011(a)(1)(A) (Vernon Supp. 2009).

        2
           See id. § 25.02 (Vernon Supp. 2009). Enhancem ent paragraphs m ade appellant subject to
punishm ent under section 12.42(d) of the penal code, see T EX . P EN AL C OD E A N N . § 12.42(d) (Vernon Supp.
2009) (providing for punishm ent range of 25 to 99 years or life in prison), and section 12.42(c)(2)(A)(i), (B)(ii),
see id. § 12.42(c)(2)(A)(i), (B)(ii) (Vernon Supp. 2009) (providing for m andatory life sentence).
prohibited sexual assault offense, with the sentences to run consecutively.3 The trial court

certified appellant’s right to appeal, and this appeal followed. We affirm.

                                             I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief with this Court, stating that his review of the

record yielded no grounds or error upon which an appeal can be predicated. Although

counsel’s brief does not advance any arguable grounds of error, it does present a

professional evaluation of the record demonstrating why there are no arguable grounds to

be advanced on appeal.4

        In compliance with High v. State,5 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that he has: (1) examined the record and found no arguable grounds

to advance on appeal, (2) served a copy of the brief and counsel’s motion to withdraw on

appellant, and (3) informed appellant of his right to review the record and to file a pro se

response.6 More than an adequate period of time has passed, and appellant has not filed

a pro se response.7


        3
            See id. § 3.03(b)(2)(A) (Vernon Supp. 2009).

          4
            W e note that although counsel’s brief does not specifically cite Anders, we know of no requirem ent
that it do so, as it m eets all the requirem ents of Anders. See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex.
Crim . App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel
finds none, but it m ust provide record references to the facts and procedural history and set out pertinent legal
authorities.”) (citing Hawkins v. State, 112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.));
Stafford v. State, 813 S.W .2d 503, 510 n.3 (Tex. Crim . App. 1991).

        5
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

        6
          See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        7
            See In re Schulman, 252 S.W .3d at 409 n.23.

                                                        2
                                           II. INDEPENDENT REVIEW

         Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.8 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an

appeal.9 Accordingly, we affirm the judgment of the trial court in each case.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.10 We grant counsel’s motion to withdraw.

         Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for discretionary review.11


Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
19th day of August, 2010.




         8
             Penson v. Ohio, 488 U.S. 75, 80 (1988).

         9
          See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of Anders
briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of Appellate
Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

         10
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous.”) (citations om itted)).

          11
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.

                                                          3